. October 6, 1971


Honorable J. 0. 'Duncan      Opinion No. M-965
District Attorney
Upshur County Courthouse     RS:   Duties of County Clerk of
Gilmer, Texas                      Upshur County in issuing
                                   checks for County payroll and
Dear Mr. Duncan:                   other expense items.
          You have requested our opinion in answer to the
following questions quoted from your letter, in vi@ of the
provisions of Senate Bill 7.92,Acts of the 62nd Legislature,
Regular Session, 1971, Chapter 467, page 1654, amending    title
1709 and enacting article 1709a, Vernon6 Civil Statutes."f
         1.   "Is it the responsibility and does the
    County Clerk of Upshur County continue the writing
    of payroll checks as heretofore performed by this
    office?
          2.   "Does the County Clerk of Upshur County con-
     tinue to write checks in payment of any and all
     other bills approved by the Commissioners' Court of
     Upshur County, Texas?"
          Senate Bill 792 reads, in part, as follows:
         "An Act amending Article 1709, Revised Civil
    Statutes of Texas, 1925, as amended, providing for
    the receiving, safekeeping and disbursing of all
    moneys'belonging to the county by the County Trea-
    suxer; prescribing and clarifying .theduties of the
    County Treasures pertaining thereto; making said
    duties applic&le’to  each County Treasurer Of the
    State; making tnem chief custodians of county moneys
    and liable for any wilful dereliction of duty or
    misuse of funds; pertaining to duties of other


1 All references to Articles are to Vernon6 Civil Statutes,
  unless otherwise stated.
                           ,

                             -4718-
         J. 0. Duncan, page 2
lionorable                       (M-965)



    officers with xesponsibilitiesrelated to county
    moneys; providing a severabilityclause; providing
    a clarifyingclause; and declaring an eamrgency.
    Be it enacted by the Legislatureof the State of Texas:
    "Section 1. Article 1709, Revised Civil Statutes of
    Texas, 1925, is amended so as to read as follows:
          "The County Treasurer,as chief custodianOf
     county finance, shall receive all moneys belonging
     to the county from whatever source they may be de-
     rived} keep and account for the same in a designated
     depository or depositories;and pay and apply or
     disburse the same, in such manner aa the Camissioners
     Court may'requireor direot, not inconsistentwith '_
     constituted law. Said court may provide funds for
     adequate personnel and proper media that would enable
     the treasurer to perform such constitutedduties.
     Upon failure to perform such duties the treasurer
    'shall be guilty of derelictionof duty and subjeot
     to prosecution.
         Vection 2. From and after the effective    date
    of this Act, the County Treasurer in each county
    of this State shall receive all moneys belonging to
    F-yunty     from whatever source they may be de-
            Clarification  as to moneys and mode and man-
    ner 0; receipt thereof not InconsSstsntwith exiet-
     fng laws follows:

          "(a) All fees, commissions,funds and moneys be-
     longing to the oounty shall bs turned over to the
     County Tkeasurer by the officer who oollected them,
     in the mahner prescribed in Chapter 98, Acts of the'
     43rd Legislature,1933, as smsnded (Article1656a,




    with the county..(emphasisadded.)
          *. . .

          *Section 4. From and after the effeotive date
     of this Act the County Treasurer in eaoh county shall
     disburse all moneys belonging     to ,thecounty, for
                              -4719-

                                                   .I,,,

                                                   .‘:;
Honorable J. 0. Duncan, page 3                (M-965)      a



    wbatevtg purpoq3 they may be olaimsd, and shall
    pay and apply the same as requiredby law. No.
    moneys shall be expended or withdrawn from the
    county treasury ?xoept by checks or warrants
    drawn on the county treasury,whether such moneys
    are in a county depositoryas reqsired by law
    or not.  Clarifioat+onof mode and mannerof dis-
    ~~~~;t    not inconsistentwith existing.laws



              '(d) Warrants: It shall be the duty of the ,'
    County Treasurer,    upon presentationto him of any
    WarrMt.      oheolc.   VoUCher. -    --
                                         or   -----
                                              order   --  ..__
                                                      drawn      _
                                                                 bv   ___
                                                                      Me
    proper     aUthor2ty If      there    be funds sufficientfor
    payment tnereof on deposit in the account against
    which suoh warrant is drawn, to endorse upon the
    face of such instrumenthis order to pay same
                       thereln and to charge the same
                 to the fundupon which it0 drawn
    %&isRF oo 8 n-d
    as provided in Article 2554, Revised Civil Statutes
    of.Texas, 1925, as amended. The County Treasurer
    is not authorieed to issue nor is the county de-
    pository authorizedto pay a check drawn on the
    county depository to take up a warrsnt drawn by
    a proper authority,but the County Treasurer must,
    when such a warrant is .presentedto him, endorse
    it and deliver it to the pa ee for the payee to
    present to the county depos1tory for payment. . . ..
    (emphasisadded).
    TreasLsi   Alpants       issued against the County
               Y   y judge or court shall be signed and
    attested Dy the clerk or judge of the court issuing
    tie sams under his official seal as provided in
    Article 1643, Revised Civil Statutes of Texas, 1925.                    '
    R J tl      fthP          h 11 have authority to
    iZswaZa%s      a~ai%etLaCounty     Treasurer for
    any purpose whatever, except as provided in the
    Code of CrirnlhalProcedure."(emphasLsadded).
         c. . .
         .Our opinion is that the Legislaturehhs not changed
the duties of the County Clerk.  It has enlarged the provisior
of Artiole 1709 to include much of the language of other statr
which also oontrol the duties of the County Clerk as well as
other County offioials.
                                         -4720-
HonorableJ. 0. Dunosn, page 4         (M-965)



          A full reading of the caption and body of Senate
Bill 792 olearly shows that there is no legislativeintent
to re+al either expressly or by implicationexisting statutes
goorning the duties of the County Clerk or other county offi-
       Specific referencesare made throughoutthe bill to
exis;ing statutes for the purpose of clarification or in cor-
poration of procedures or provisionsof those statutes into
Senate Bill 792. Where there is no express repeal, the pre-
sumption is that in enacting a new law the Legislaturein-
tended the old statutes to remain in operation. 53 Tex.Jur.
2d 150, Statutes,Sec. 102. It is also a settled rule of
statutory constructionthat statutes that deal with the same
general subject, or relate to the same general purpose, shall
be consideredin parf materia in order to give effect to all
laws and provisionsbearing on the same subject. 53 Tex.Jur.
28 283,   Statutes,   Sec.   186.

          InsSection 4(d) of Senate Bill 792 the Legislature
has set out the duty of the County Treasurer to be the same
as set out in Artiole 2554, which reads in part as follows:




          Attorney General Opinion No& O-4462 (1942)held that
under the provisions of Article $554, the County Treasurer is not
authorisedto draw a check upon the county depositorybut'18
required to endorse the warrant drawn by proper authorityas re-
quired by said statute. Under the provisionsof Article 1656a,
3912e and 3912e-4, the County Clerk is authorizedto issue
county warranta in paymsn'tof salaries and authorisedexpenses
incurred in the conduct of his office.  Attoniey Genera:alOpinion
No. N-299 (1968).
            Article 1643 reads as follows:
                 "All warrsnts or scrip issued against the
            county -treasurer by any judge or court shall be
            signed and attested by the olerk or judge of the
            wurt issuing the sams, under his"officia1seal.
                                    -4721-
Honorable J. 0. Duncan, page 5          (M-965)



          No justice of the peace shall have the
          authority to issue warrants against the
          treasury for any purpose whatever, except
          as provided.in the Code of Criminal Pro-
          cedure."
           Section 4(e) of Senate Bill 792, is identical in lang-
uage to Article 1643. It requires that all warrants issued ag-
ains.tthe County Treasury by any judge or court order shall be
signed and attested by the clerk or judge of the court as pro-
vided in Article 1643. Attorney General's Opinion No. O-6613 (1945)
held that under the provisions of Article 1643 all lawful county
funds in the custody of the County Treasurer are subject to the
lawful orders of the Commissioners Court and that under the
authority of Article 1643 the Legislature contemplated the is-
suance of warrants against the County Treasurer by the County
Clerk. Having placed the same language of Article 1643 and
2554 in Senate Bill 792, we hold that the enactment of Senate
Bill 792 has made no change in the duties of the office of
County- Clerk of Upshur County, and both of your questions are
answered in the affirmative.
                     SUMMARY
           Senate Bill 792, Acts 62nd Legislature, R.S.,
     1971, amending Article 1709 and enacting Article
     1709a, V.C.S., has made no changes in the duties
     of the County Clerk of Upshur County to write war-
     rants in payment of the salaries of county employees
     and county bills authorized by law and approved by the
     commissioners court.      A
                           Y    s very truly,
                            Py         1



                                                  of Texas
Prepared by William J. Craig     "
Assistant Attorney
APPROVED
OPIiJIOiJ
        COMMITTEE
Kerns Taylor, Chairman
W.E. Allen, Co-Chairman

                                     -4722-